The Attorney                General of Texas
                                           June    9,       1978
JOHN L. HILL
Attorney General


                   Honorable Joe S. Gonzalez, Chairman              Opinion No. Ii- 1180
                   Polygraph Examiners Board
                   Suite 218,ll West Anderson Lane                  Re: May        the      Polygraph
                   Executive Office Terrace                         Examiners Board accept gifts of
                   Austin, Texas 78752                              money from a private source to
                                                                    supplement its operating budget.

                   Dear Mr., Gonxalex:

                          You have asked whether the Texas Association of Polygraph Examiners,
                    whose more than three hundred members are regulated by the State
                    Polygraph Examiners Roard, could legally underwrite certain board expenses.
                   .,You explain that the board is operated on a very limited budget as the result
                    of a provision in the Polygraph Examiners Act, V.T.C.S. article 4413(29cc),
                    which reads:

                                  AR fees collected under the provisions of this Act
                               shall be paid to the Treasurer of the State of Texas.
                               Funds neceaary for the enforcement of thii Act and
                               the administration     of its provisions     shall  be
                               appropriated by the Legislature, but the funds so
                               appropriated for a biennium shall not exceed the total
                               amount of the fees which it is anticipated will be
                               collected hereunder during such biennium.

                   V.T.C.S. art. 4413(29cc), 5 6(c).

                          It has been suggested that the private association might pay (1) the
                   expenses of updating and printing a booklet of the board’s regulations to be
                   furnished the members of the association, (2) the cost of rooms necessary for
                   the board to conduct intern examinations and board meetings, (3) the cost of
                   room accommodations for board members during the semi-annual meetings of
                   the association - in conjunction with which intern examinations are usually
                   conducted, and (4) all or part of the salary and expenses of the Systems
                   Administrator for the board.




                                                       p.    4762
                                                                               ,        .




Honorable Joe S. Gonzalez    -   Page 2    (~-1180)



      So far as we have been able to determine, the Polygraph Examiners Board has
not been given authority by the Legislature to accept or use gifts from private
sources.    Legislative authorization  for the acceptance of gifts is necessary.
Attorney General Opinion O-4681 (1942). See
                                          -   81A C.J.S., States S 145 at 590.

       The’ Legislature has explicitly allowed some agencies and institutions to
accept gifts, such as the Commission for the Deaf [V.T.C.S. article 4413(42)1; the
Commission on Services to Children and Youth [V.T.C.S. article 4413(43)] ; and the
Governor’s Commission on Physical Fitness [V.T.C.S. article 4413(44)]. For other
examples, see article 46c-6, V.T.C.S. (Aeronautics Commission), article 3207a,
V.T.C.S. (&mission         for the Blind), article 4477-30, V.T.C.S. (Hemophilia
Assistance Program), article 45901, V.T.C.S. (State Radiation Control Agency),
article 42.121, Code Crim. Proc. (Adult Probation Commission). However, there is
no similar legislation which expressly extends such authority to the Polygraph
Examiners Board; nor do we think such power in the board is implied by the
Polygraph Examiners Act, which specifically restricts the amount to be appropri-
ated for its administration to the anticipated amount of -fees collected under it.

       Although the current general appropriations act contains a provision that “All
bequests and gifts of money to State agencies named in this Act are hereby
appropriated to the agency designated by the grantor and for such purposes as the
grantor. may specify,” Acts 1977, 65th Legislature, chapter 872; at 3155,. that
provision does not itself authorize agencies to accept gifts; it merely appropriates
those gifts accepted by agencies already authorized by general law to accept them.
General legislation is required. Attorney General Opinions R-2680 (1951), O-4681
(1942). Cf. Attorney General Opinions H-757 (1976), C-563 (1965).

       We are led to conclude that the board may not legally permit the private
association to underwrite its expenses.  Thii disposition of the matter makes it
unnecessary to discuss other possible legal objections to the arrangement.   See
Attorney General Opinion H-79 (1973); Penal Code S 36.08.
                                                                                            .
                                  SUMMARY

           The Texas Board ‘of Polygraph Examiners is not authorized
           to accept gifts from the Texas Association of Polygraph
           Examiners, a private organization composed of members
           subject to regulation by the board.




                                          p.   4763
Honorable Joe S. Gonzalez   -   Page 3   (H-1180)



APPROVED:




DAWD M. KENDALL, First Assistant




Opinion Committee

fsn




                                    P-   4764